Title: General Orders, 1 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters before York Monday October 1st 1781
                     Parole France
                     C Signs Spain America
                  
                  Officers for the day Tomorrow
                  Brigadier General WayneColonel StewartLt Col. HuntingtonB. M. AorsonThe health of the troops is an object of such infinite importance that every possible attention ought to be paid to the preservation of it.
                  The Quarter Master General is directed to use effectual Measures to obtain a quantity of Straw sufficient for the men to lodge upon.
                  The Commissaries will endeavour to keep up a constant supply of Rum which is in that case to be issued at the rate of One Gill per man daily.
                  It is expected that bread of a good quality will be furnished by Mr Ludwick superintendant of the Bakers, nearly sufficient for the Army and the Commanding Officers of Corps are called upon to see that their men are duly supplied with Provisions on all occasions; and particularly whenever ordered on fatigue or any other duty.
                  Colonels and Commanding Officers of Corps are also requested to have as many of their men present with their Corps as possible: if any who are fit for duty are absent at Williamsburgh or any other place in the vicinity an officer ought to be sent to bring them on immediately.
                  A General Court Martial of which Col. Dayton is appointed President will assemble Tomorrow at ten oClock A.M. at the Judge Advocates Marque, about a thousand yards south East of the Bridge over beaver dam Creek for the tryal of Captain Duffy of the 4th regiment of Artillery, and such other persons as may come before them—Lt Colonel Antill, Major Bauman, one Captain from the Artillery—two from Muhlenburghs, two from Hazens—one from Waynes, two from Daytons, One from Gists and one from the York Brigades will attend as Members.
                  All evidences and persons concerned to attend—an orderly serjeant from each Division will be sent to the Court.
                  Accurate Returns of the Continental Troops and Militia in Camp to be given in at the Adjutant Generals Office Tomorrow at orderly time.
                  For Picquet this night the third Maryland regiment, to parade at five OClock in the rear of the works and receive their orders from the General Officer of the day.  Covering party General Waynes Brigade to parade at the same time.  Fatigue Tommorrow General Clintons Division to parade at the times and places directed yesterday.
                  Two Captains four subs six serjeants and one hundred rank & file from General Muhlenburghs Brigade for fatigue to parade in front of the Maryland Regiments at six oClock Tomorrow morning and take directions from the Quarter Master General.
               